14 F.3d 601NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Teresa HARRIS, Plaintiff-Appellant (91-5301);Plaintiff-Cross-Appellant (91-5871);Plaintiff-Appellee (91-5822),v.FORKLIFT SYSTEMS, INC., Defendant-Appellee (91-5301);Defendant-Cross-Appellee (91-5971);Defendant-Appellant 91-5822).
Nos. 91-5301, 91-5871 and 91-5822.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1993.

Before:  NELSON, NORRIS and SUHRHEINRICH, Circuit Judges.

ORDER

1
On November 9, 1993, the United States Supreme Court reversed this court's judgment in this appeal and remanded the cause for further proceedings.  Pursuant to that remand, we in turn remand the cause to the United States District Court for the Middle District of Tennessee at Nashville, for further proceedings consistent with the Supreme Court's opinion, which is attached.

See 114 S.Ct. 367